FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/08/2020 has been entered. Claims 2-3, 8-11, 15, 18-20 have been cancelled.  Claims 21-22 are newly added.  Claims 1, 4-7, 12, 14-17, 21-22 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 08/19/2020.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0046 and Paragraph 0048 both utilize the reference numeral “501” to refer to different components “a manifold 501” and “an inner wall 501 of the bypass duct 102”.  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “501” has been used to designate both the “inner wall of the bypass duct 102” of Fig. 2  and a “manifold” in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
Claim 22 is objected to because of the following informalities:  
In claim 22, line 4, “said outlet of said heat exchanger duct” should be revised to: -- said duct air outlet of said heat exchanger duct--, to match the language of claim 1.  
Appropriate correction is required.
Applicant is advised that should claim 12 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, 4-7, 12, 14-17, 21-22
Claim 1 recites “a downstream end provided with structure to withstand relatively high temperatures”. This renders the claim indefinite, as it is unclear what is supposed to be meant by the phrase “relatively high temperatures” in the context of the claimed invention. The term “relatively high” is naturally a relative term, and the claim does not describe or suggest what temperatures are considered “relatively high”, and also relative to what reference (i.e. any operative temperature in the gas turbine engine can be “high” relative to some other lower temperature fluid or component).
4-7, 12, 14-17, 21-22 are rejected by virtue of dependence on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 12, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rambo (US 2018/0038243, previously cited in the 08/19/2020 Office Action).
Regarding independent claim 1, Rambo discloses a gas turbine engine 116 (Rambo Fig. 1) comprising: 
a compressor section 122, 124, a combustor 126, and a turbine section 128, 130 (Rambo Fig. 1, Para. 0020-21); 
variable bleed valve system (VBV)”, Para. 0026, 0041; there are at least two bleed taps, in each of the compressor sections 122, 124), the bleed valve selectively opened by a control to dump air 236, 240 from the compressor section to a dump outlet 416 (an “ejector”, Rambo Fig. 4 below, Para. 0040, “an ejector 416 downstream of cooling channels 202 within recess 402 and in fluid flow path 414. Ejector 416 is wye-shaped ejector with a first inlet 418 and a second inlet 420, as well as, one outlet 422. Specifically, ejector first inlet 418 is coupled in flow communication with VBV system 182 and ejector second inlet 420 is coupled in flow communication with a compressor bleed system (not shown)”), said control for said bleed valve 182 being operable to open said bleed valve under certain conditions to maintain stability of said compressor section, with said certain conditions including at least an idle condition, and when said gas turbine engine is accelerating at lower power or decelerating at high power [functional language] (Para. 0026, “During engine operation at low speeds, for example, during engine start conditions, compressor air 166 that is channeled through LP compressor 122 is extracted through VBV system 182 and exhausted from turbofan engine 110 through bypass airflow duct 156. At high speed engine operation VBV system 182 closes and compressor air 166 is channeled towards HP compressor 124”; Para. 0041, “during low speed engine operation, pressurized VBV discharge air 236 is bled from LP compressor 122 through VBV system 182 and channeled to ejector 416 to act as a motive fluid to draw in ambient air 424 from bypass duct 156.”); 
a heat exchanger duct 402 (a “recess”) including a duct air inlet 404, 410 to cool a fluid in a heat exchanger 202 (“cooling channels”) and a duct air outlet 406 (Para. 0039, “heat exchanger assembly 400 is a finned-tube heat exchanger that includes cooling channels 202 positioned within a recess 402 defined within engine outer casing 118 and adjacent to bypass duct 156. However, in this exemplary embodiment, recess 402 is open to bypass duct 156 at locations 404 and 406 within engine outer casing 118 such that recess 402 is in flow communication with bypass duct 156. Heat exchanger assembly 400 includes only one coolant flow duct, at least one coolant flow duct 408, having an inlet 410 and an outlet 412 such that a fluid flow path 414 is defined therethrough, with cooling channels 202 disposed between inlet 410 and outlet 412”), and said dump outlet 416 being within said heat exchanger duct 402 (Rambo Fig. 4 below, Para. 0040);
wherein a fan 140 is positioned to selectively deliver air to said compressor 122, 124 (Rambo Fig. 1, Para. 0022), and also to deliver air into a bypass duct 156 (Para. 0023-24), and said duct air inlet 404,410 takes air from said bypass duct 156 (Para. 0039, Rambo Fig. 4), and said duct air outlet 406 delivers air mixed from said duct air inlet 404,410 and from said dump outlet 416 back into said bypass duct 156 (Para. 0039-41, “Inlet and outlet 410 and 412 are further defined within bypass duct 156. Specifically, inlet 410 is defined within engine outer casing 118 upstream of cooling channels 202, while outlet 412 is defined within outer casing recess 204 downstream of cooling channels 202, such that a fluid flow path 414 is defined from bypass duct 156, through cooling channels 202, and back to bypass duct 156…Ambient air 424 then exits coolant flow duct 408 at outlet 412 where it is exhausted into bypass duct 156 along with VBV discharge air 236 from ejector 416 at engine outer casing opening 406”); 
wherein said dump outlet 406 is downstream of a downstream end of said heat exchanger 202 (Rambo Fig. 4 below); 
wherein said dump outlet 416 is at a radially outer position within said heat exchanger duct 402 (Rambo Fig. 4 below, the dump outlet extends radially outward into the heat exchanger duct 202 from the radially inner wall of the duct 202 as shown); 
wherein said heat exchanger duct 202 has a downstream end provided with structure to withstand relatively high temperatures (naturally, the duct 202 would be designed to withstand the “relatively high” temperatures of the mixed air flow from the heat exchanger and compressor bleed air from the dump outlet; the claim does not specify what the temperature is being “relatively high” to, for instance, “high” as compared to ambient air temperature? Compared to bypass duct fan air? The temperature exiting the heat exchanger duct 202 would be higher than both ambient air and fan bypass air during operation of the gas turbine engine due to receiving heat from the heat exchanger, and heat from the air from the compressor tapped by the bleed tap); 
wherein said dump outlet 416 directs air in a direction having a component which is radially outward relative to a rotational axis of the gas turbine engine (Rambo Fig. 4 below, the air 414 exits with at least some radial component as shown by the arrow being angled), and there being an inner wall 118 of said bypass duct 156 (Rambo Fig. 4 below), such that said dump outlet 416 directs air in said direction to be radially outward, and away from said inner wall of said bypass duct (as the air from the dump outlet exits the heat exchanger duct, it possesses a radially outward component, which would be directed radially away from the inner wall of the bypass duct); and 
said dump outlet 416 including a manifold (Rambo Fig. 4, the dump outlet is a manifold receiving air flows 236 & 240 from two different inlet pipes 418 & 420; note one of the definitions of a manifold is “a pipe fitting with several lateral outlets for connecting one pipe with others”, Merriam-Webster Dictionary) and at least one orifice (at least one outlet orifice is shown, Rambo Fig. 4 below), with said manifold being mounted within said heat exchanger duct 402.

    PNG
    media_image1.png
    519
    844
    media_image1.png
    Greyscale

Regarding claim 4, Rambo discloses the gas turbine engine as set forth in claim 1, wherein said compressor includes a low pressure compressor 122 and a high pressure compressor 124 and said bleed air tap is from said high pressure compressor (Para. 0041, “during low speed engine operation, pressurized VBV discharge air 236 is bled from LP compressor 122 through VBV system 182 and channeled to ejector 416 to act as a motive fluid to draw in ambient air 424 from bypass duct 156… during high speed engine operation, wherein VBV system 182 is closed and does not bleed air from LP compressor 122. As such, to cool oil 234 flowing through heat exchanger assembly 400, bleed air 240 is extracted from HP compressor 124 and channeled to ejector 416 to act as a motive fluid to draw in a portion of fan stream air 162, fan air 426, flowing through bypass duct 156”).  
Regarding claim 5, Rambo discloses the gas turbine engine as set forth in claim 4, wherein said control is programmed to open said bleed air valve 182 when the gas turbine engine is operating under least one of an idle condition, a deceleration and an acceleration (Para. 0026, During engine operation at low speeds, for example, during engine start conditions, compressor air 166 that is channeled through LP compressor 122 is extracted through VBV system 182 and exhausted from turbofan engine 110 through bypass airflow duct 156. At high speed engine operation VBV system 182 closes and compressor air 166 is channeled towards HP compressor 124”; Para. 0041, “during low speed engine operation, pressurized VBV discharge air 236 is bled from LP compressor 122 through VBV system 182 and channeled to ejector 416 to act as a motive fluid to draw in ambient air 424 from bypass duct 156”; “low speeds” and “start conditions” are construable as “idle condition” and “an acceleration” respectively). 
Regarding claim 6, Rambo discloses the gas turbine engine as set forth in claim 5, wherein said heat exchanger 202 cools an oil associated with the gas turbine engine (Para. 0018, “Embodiments of an oil cooling system as described herein”; Para. 0026, “As discussed further below in reference to FIGS. 2-6, oil cooling system 184 facilitates extracting heat from a flow of engine oil (not shown) within turbofan engine 110 via air flows within VBV system 182 and bypass airflow duct 156”).  
Regarding claim 7, Rambo discloses the gas turbine engine as set forth in claim 6, wherein said turbine driving a gearbox (Para. 0048, the gas turbine engine 110 can be a geared turbofan engine, making a gearbox implicit; Rambo Fig. 1) and said oil is associated with said gearbox (Para. 0048 “An exemplary technical effect of the methods, systems, and apparatus described herein includes at least one of: (a) increases thermal control of engine oil during low speed engine operation; (b) increases thermal control of engine oil during high speed engine operation; (c) enabled for geared turbofan engines with high oil heat load
Regarding claim 12 & 15, Rambo discloses the gas turbine engine as set forth in claim 1, wherein said heat exchanger 202 cools an oil associated with the gas turbine engine (Para. 0018, “Embodiments of an oil cooling system as described herein”; Para. 0026, “As discussed further below in reference to FIGS. 2-6, oil cooling system 184 facilitates extracting heat from a flow of engine oil (not shown) within turbofan engine 110 via air flows within VBV system 182 and bypass airflow duct 156”).  
Regarding claim 14, Rambo discloses the gas turbine engine as set forth in claim 1, wherein said control is programmed to open said bleed air valve 182 when the gas turbine engine is operating under least one of an idle condition, a deceleration and an acceleration (Para. 0026, “During engine operation at low speeds, for example, during engine start conditions, compressor air 166 that is channeled through LP compressor 122 is extracted through VBV system 182 and exhausted from turbofan engine 110 through bypass airflow duct 156. At high speed engine operation VBV system 182 closes and compressor air 166 is channeled towards HP compressor 124”; Para. 0041, “during low speed engine operation, pressurized VBV discharge air 236 is bled from LP compressor 122 through VBV system 182 and channeled to ejector 416 to act as a motive fluid to draw in ambient air 424 from bypass duct 156”; “low speeds” and “start conditions” are construable as “idle condition” and “an acceleration” respectively); 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rambo in view of Stearns (US 2016/0024968, previously cited in the 08/19/2020 Office Action).
Regarding claims 16 & 21, Rambo discloses the gas turbine engine as set forth in claim 1, but fails to disclose wherein said dump outlet includes at least one of a plurality of orifices spaced across a flow area of an interior of said heat exchanger duct (Rambo does not discuss the specifics of the dump outlet shape, only stating that it is an “ejector”) or an elongated slot spaced across a flow area of said interior of said heat exchanger duct.
Stearns teaches a similar gas turbine engine with a heat exchanger duct communicative with a dump outlet 198, 224, wherein said dump outlet 198, 224 formed as an ejector (Para. 0034-35), that includes a plurality of orifices 238 (a plurality of nozzles, Stearns Fig. 5) spaced across a flow area of an interior of said heat exchanger duct 210 (Steams Fig. 4 & 5, the ejector 224 comprises a plurality of orifices 238 spaced apart across the portion of the duct air outlet 215; Para. 0035-38, “The ejector 224 includes a plurality of nozzles 238 that generate a high speed ejector airflow 234 that increases airflow through the exit duct 215 to increase cooling airflow through the heat exchanger 218…The nozzles 238 are feed compressed airflow through manifold 236. Each of the nozzles 238 include shrouds 240 to reduce pressure losses within the duct. The nozzles 238 utilize the high pressure airflow 22 and eject high velocity airflow 234 from the ejector nozzles 238. The high velocity airflow 234 entrains additional cool air flow through the heat exchanger 218. The additional airflow provided through the ejector 224 enables a smaller more compact heat exchanger 218 to be utilized with augmented airflow during low power static conditions”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the dump outlet including a plurality of orifices spaced in this case, an ejector of some configuration shown in Rambo) for another (in this case, an ejector formed as a manifold with a plurality of orifices) to obtain predictable results (in this case, providing a motive flow through the heat exchanger duct) was an obvious extension of prior art teachings, KSR, MPEP 2141 III B. One skilled in the art would be motivated to discover the optimal ejector configurations known in the art that would provide the most optimal performance of the heat exchanger system (i.e. providing the desired amount of flow through the dump outlet, the ejector shaped to provide a distributed air flow through the dump outlet while reducing pressure losses in the flow through the heat exchanger duct), and to apply such a configuration to achieve the desired level of performance.

Claims 17 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rambo in view of Bewick (US 2019/0323433, previously cited in the 08/19/2020 Office Action)
Regarding claims 17 & 21, Rambo discloses the gas turbine engine as set forth in claim 1, but fails to disclose wherein said dump outlet includes at least one of a plurality of orifices spread across a flow area of an interior of said heat exchanger duct or an elongated slot spaced across a flow area of said interior of said heat exchanger duct (Rambo does not discuss the specifics of the dump outlet shape, only stating that it is an “ejector”). 
Bewick discloses a similar gas turbine engine wherein said dump outlet 52 formed as an ejector shaped like an airfoil (Para. 0089-91, 0094) and including an elongated slot 53 spaced the one or more apertures 53 of the ejector 52 is in the form of a slot extending along the ejector 52. In particular, the slot extends along a trailing edge of the aerofoil shape of the ejector 52. The slot 53 is shown in FIG. 7 as extending along the entire length of the ejector 52 within the outlet duct 62.”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have modified the engine of Rambo to incorporate the ejector configuration including an airfoil shape with an elongated slot spaced across a flow area of an interior of said heat exchanger duct, as taught by Bewick, in order to provide an ejector configuration that may minimize disruption to the airflow caused by the presence of the ejectors (Bewick Para. 0093-94).  It is further noted that a simple substitution of one known element (in this case, an ejector of some configuration shown in Rambo) for another (in this case, an ejector formed as an airfoil with an elongated slot) to obtain predictable results (in this case, providing a motive flow through the heat exchanger duct) was an obvious extension of prior art teachings, KSR, MPEP 2141 III B. One skilled in the art would be motivated to discover the optimal ejector configurations known in the art that would provide the most optimal performance of the heat exchanger system (i.e. providing the desired amount of flow through the dump outlet, the ejector shaped to minimize disruption of the airflow through the heat exchanger duct), and to apply such a configuration to achieve the desired level of performance.

Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rambo in view of Klasing (US 2011/0265490).
Regarding claim 22, Rambo discloses the gas turbine engine as set forth in claim 1, but fails to disclose wherein said downstream end of said heat exchanger duct is designed to have a temperature limit of greater than 1000 °F, and said inner wall of said bypass duct has a temperature limit of less than 300 °F at an area immediately downstream of said outlet of said heat exchanger duct.
Klasing teaches that in a gas turbine engine that is a turbofan engine, “The bleed flow 2 air temperature may vary between about 300 °F and about 1300 °F. The fan flow stream 1 air may vary between about 50 °F. and about 300 °F.” (Para. 0020, Para. 0028), and that a bleed flow conduit and downstream end thereof should be made of a suitable material “that can withstand a high temperature fluid flow… such as, for example, a compressor bleed flow having temperatures in the range of about 300 °F to about 1300 °F” (Para. 0020, 0028, metallic or ceramic materials are suggested).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see In re Leshin, 125 USPQ 416), and it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 (II)(A)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have designed the heat exchanger duct (including its downstream end) and bypass duct inner walls to be able to withstand temperatures that they would naturally be exposed to °F) that would be expected to occur within the duct, since the duct is receiving high temperature compressed air bled from the compressor section (which is well-known to be of high temperatures) through the dump outlet, and heat from the hot engine oil passing within the heat exchanger that is in heat transfer communication with fan bypass air flowing through the heat exchanger duct, as taught by Rambo.  Also it would have been obvious to provide the inner wall of the bypass duct with a suitable material that can withstand temperatures expected within the fan bypass duct that receives fan air (such as temperatures up to 300°F, as suggested by Klasing, since the fan of the engine receives ambient air from the surrounding environment; fan air is cooler than the compressed air from the compressor sections of the engine).  Utilizing a different material for the bypass duct inner wall than the heat exchanger duct would also serve to reduce costs, since a more expensive material having a higher temperature limit would not be necessary for the fan bypass duct.  

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7, 12, 14-17, 21-22 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections, at the appropriate locations. 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Porte (US 2008/0230651, US 7,926,261) teaches a heat exchanger duct with a portion 25 made of a refractory material that can “withstand high temperatures”.

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741